DETAILED ACTION
This non-final Office action is in response to the claims filed on October 15, 2019.
Status of claims: claims 1-15 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 15, 2019 was considered by the examiner. 

Drawings
The drawings are objected to because:  
FIG. 5 – “151” and its lead line on the left of the figure should be removed or at least point to the door bracket 151, as is the case with FIG. 6
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The disclosure is objected to because of the following: Lines 9-12 of page 6 appear inconsistent with at least lines 27-31 of page 6.  More specifically, if FIG. 2 illustrates the door in the close position, as is the case with FIG. 5, then “downwards” and “upward” are in reverse in lines 9-12 of page 6. Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  “(170)” in line 8 should be amended to “(160).”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 – “wagon” is an awkward word and unclear.
Claims 10, 11 - what exactly constitutes “hook-like?”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 1162718 to Meyer et al. (hereinafter “Meyer”).
Meyer discloses a door operating assembly for operating a sliding door leaf 1 driven by a drive unit 8 along a sliding door rail 24, said door operating assembly comprising 
a door bracket 6 configured to position the door leaf relative the rail, 
a drive member 15 adapted to be driven by the drive unit, and 
a lever arm 17 having one end pivotally connected to the drive member and a remote portion pivotally connected to the door bracket via a cam structure (see eccentric circular lower portion of arm 17 in FIG. 2) such that the vertical position of the door leaf relative the rail varies when the lever arm pivots. (claim 1)
Meyer further discloses wherein the lever arm is connected to a door operating wagon 7 being engaged with the sliding door rail in a sliding manner. (claim 2)
Meyer further discloses wherein the door bracket comprises a first portion extending along a part of the lever arm (upper portion of bracket 6) and a second portion (lower portion of bracket 6) adapted to be fixed to the door leaf, the door bracket being movable in relation to the lever arm. (claim 3)
Meyer further discloses wherein wherein the first portion comprises a tilted surface (near the wheels), the lever arm comprises a tilted surface (along the middle portion of the arm), and 
Meyer further discloses wherein the drive member is fixedly connected to a belt driven by the drive unit. (claim 5)
Meyer further discloses wherein the cam structure forms an eccentric connection between the lever arm and the door bracket. (claim 6)
Meyer further discloses wherein the lever arm comprises a second end being connected to a hook-like member 21 via a rod (note: the examiner is interpreting a portion of the door bracket 6 extending longitudinally as “a rod”) extending substantially parallel to the rail, the hook-like member being adapted to be retained against a fixed lip 24,25 of the rail. (claim 10)
Meyer further discloses a sliding door assembly comprising a sliding door leaf, a drive unit, and a sliding door rail, said drive unit being configured to drive the door leaf along the rail, said sliding door assembly further comprising a door operating assembly according to any one of claim 1. (claim 12)
	The device disclosed in Meyer inherently discloses a method for providing a sliding door assembly for operating a sliding door leaf driven by a drive unit along a sliding door rail, the method comprising: positioning the door leaf relative the rail by means of a door bracket, connecting a drive member to the drive unit, and connecting the drive member to the door bracket by means of a lever arm having one end pivotally connected to the drive member, and a remote portion pivotally connected to the door bracket via a cam structure such that the vertical position of the door leaf relative the rail varies when the lever arm pivots. (claim 14)
	The device disclosed in Meyer further inherently discloses a method for operating a sliding door leaf driven by a drive unit along a sliding door rail, the method comprising: providing a door operating assembly according to claim 1, and driving said door leaf between an open and closed position, whereby in the open position the lever arm is pivoted such that the door 

Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer.
Meyer discloses a door operating assembly for operating a sliding door leaf 1 driven by a drive unit 8 along a sliding door rail 24, said door operating assembly comprising 
a door bracket 6a configured to position the door leaf relative the rail, 
a drive member 15 adapted to be driven by the drive unit, and 
a lever arm 4b having one end pivotally connected to the drive member (via elements 17-19) and a remote portion pivotally connected to the door bracket via a cam structure 4a such that the vertical position of the door leaf relative the rail varies when the lever arm pivots. (claim 1)
Meyer further discloses wherein the cam structure forms an eccentric connection between the lever arm and the door bracket. (See FIG. 3) (claim 6)
Meyer further discloses wherein the door bracket comprises a guiding pin 4 being received by a groove of the cam structure, the cam structure being disposed on a substantially plate-shaped member of the lever arm. (claim 7)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer.
Meyer fails to disclose the sliding door assembly comprising at least two of the door operating assemblies. On the other hand, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include two of the door operating assemblies with Meyer in order to provide door operating functionality to two sliding doors as well as to have a backup door operating assembly in case one assembly malfunctions as well as since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.

Allowable Subject Matter
Claims 8, 9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634